DETAILED ACTION
Claims 1-30 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 7, the claim recites “the indication indicates”. Claim 7 depends from claim 5 which depends from claim 1, each of which recites instances of indicate/indication. It is therefore unclear which instance of indicate/indication “the indication indicates” refers back to. Applicant should amend the claim to make the limitation clear.
With regards to claims 18, the claim recites “the indication indicates”. Claim 7 depends from claim 16 which depends from claim 12, each of which recites instances of indicate/indication. It is therefore unclear which instance of indicate/indication “the indication indicates” refers back to. Applicant should amend the claim to make the limitation clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-14, 16-18, 20-22, 24-28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0109679 A1 to Liu et al. (hereinafter “Liu”).

As per claim 1,  Liu discloses a method of wireless communication for a base station (Liu Fig. 9 discloses a base station) comprising: transmitting, to one or more user equipments (UEs), a downlink control information (DCI) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.) comprising two or more parameters that at least in part indicate allocation of resources for communicating two or more information types to the one or more UEs (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), each of the two or more parameters associated with a different one of the two or more information types (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), wherein the two or more information types comprise two or more of: uplink data (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), downlink data (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), sounding reference signal (SRS) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), or channel state information reference signal (CSI-RS) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.); and communicating the two or more information types with the one or more UEs using the resources (Liu Fig. 6, 7 and [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.).
As per claim 2, Liu discloses the method of claim 1, wherein the two or more parameters are indicative of two or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation, physical uplink shared channel (PUSCH) RB allocation (Liu [0057]), resource allocation for SRS (Liu [0076]), or resource allocation for CSI-RS (Liu [0076).
As per claim 3, Liu discloses the method of claim 1, wherein the two or more parameters are indicative of, for one or more of the SRS (Liu [0076) or the CSI-RS(Liu [0076), one or more of: a time for a first reference signal (RS) transmission, a number of subsequent RS transmissions (Liu [0076]), a periodicity of the subsequent RS transmissions (Liu [0076), an offset of subsequent RS transmission, resource element density (Liu [0051]), index of one or more symbols within a slot with a transmission, a hopping configuration (Liu [0051]), or a cyclic shift configuration (Liu [0066]).
As per claim 5, Liu discloses the method of claim 1, further comprising transmitting, to the one or more UEs, association information that at least in part indicates the allocation of the resources (Liu [0076]), wherein the association information comprises an indication that resources for one information type of the two or more information types are allocated relative to resources for another information type of the two or more information types (Liu [0076]).
As per claim 6, Liu discloses the method of claim 5, wherein the association information is transmitted to the one or more UEs in one or more of: a radio resource control (RRC) message (Liu [0053, 0061, 0076]), a medium access control (MAC) control element (CE) message (Liu [0053,0061]), a non-access stratum (NAS) message, an association information message (Liu [0053, 0061, 0076]), or the DCI (Liu [0053, 0061, 0076]).
As per claim 7, Liu discloses the method of claim 5, wherein the indication indicates that one or more of: the downlink data, the uplink data, the CSI-RS, or the SRS are allocated to same resource blocks (Liu [0072, 0076]).
As per claim 8, Liu discloses the method of claim 1, further comprising receiving, from at least one UE of the one or more UEs, a capability indication (Liu [0051]) using one or more of: a radio resource control (RRC) message (Liu [0053, 0061, 0076]), a medium access control (MAC) control element (CE) message (Liu [0053, 0061, 0076]), or a non-access stratum (NAS) message, wherein the transmitting is based on receiving the capability indication (Liu [0051, 0053, 0061, 0076]).
As per claim 9, Liu discloses the method of claim 1, further comprising transmitting a radio resource control (RRC) message to at least one of the one or more UEs, the RRC message including information indicative of allocation of resources for communicating at least one of the SRS (Liu [0076]) or the CSI-RS (Liu [0076]).
As per claim 10, Liu discloses the method of claim 9, wherein the information indicative of the allocation of resources for communicating the at least one of the SRS (Liu [0076]) or the CSI-RS (Liu [0076]) comprises one or more of: resource element density (Liu [0051]), index of one or more symbols within a slot with a transmission (Liu [0067]), number of transmissions after a first transmission, offset of transmissions after the first transmission, a hopping configuration (Liu [0051, 0066]), a cyclic shift configuration (Liu [0066]), or periodicity of transmissions after the first transmission (Liu [0076]).
As per claim 12, Liu discloses a method of wireless communication for a user equipment (UE) (Liu Fig. 9 discloses a UE) comprising: receiving, from a base station, by the UE a downlink control information (DCI) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.) comprising two or more parameters that at least in part indicate allocation of resources for communicating two or more information types to one or more UEs including the UE (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), each of the two or more parameters associated with a different one of the two or more information types (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), wherein the two or more information types comprise two or more of: uplink data (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), downlink data (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), sounding reference signal (SRS) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), or channel state information reference signal (CSI-RS) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.); and communicating the two or more information types with the base station using one or more of the resources (Liu Fig. 6 and 7 and [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.).
As per claim 13, Liu discloses the method of claim 12, wherein the two or more parameters are indicative of two or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation, physical uplink shared channel (PUSCH) RB allocation (Liu [0057]), resource allocation for SRS (Liu [0076]), or resource allocation for CSI-RS (Liu [0076]).
As per claim 14, Liu discloses the method of claim 12, wherein the two or more parameters are indicative of, for one or more of the SRS (Liu [0076]) or the CSI-RS (Liu [0076]), one or more of: a time for a first reference signal (RS) transmission, a number of subsequent RS transmissions (Liu [0076]), a periodicity of the subsequent RS transmissions (Liu [0076]), an offset of subsequent RS transmissions, resource element density (Liu [0051]), index of symbols within a slot with a transmission, a hopping configuration (Liu [0051]), or a cyclic shift configuration (Liu [0066]).
As per claim 16, Liu discloses the method of claim 12, further comprising receiving, from the base station, association information that at least in part indicates the allocation of the resources (Liu [0076]), wherein the association information comprises an indication that resources for one information type of the two or more information types are allocated relative to resources for another information type of the two or more information types (Liu [0076]).
As per claim 17, Liu discloses the method of claim 16, wherein the association information is received by the UE in one or more of: a radio resource control (RRC) message (Liu [0053, 0061, 0076]), a medium access control (MAC) control element (CE) message (Liu [0053, 0061, 0076]), a non-access stratum (NAS) message, an association information message (Liu [0053, 0061, 0076]), or the DCI (Liu [0053, 0061, 0076]).
As per claim 18, Liu discloses the method of claim 16, wherein the indication indicates that one or more of: the downlink data, the uplink data, the CSI-RS, or the SRS are allocated to same resource blocks (Liu [0072, 0076]).
As per claim 20, Liu discloses a base station (Fig. 9 and 11) comprising: a memory (Liu [0109]); and a processor coupled to the memory (Liu [0109]), the memory and the processor configured (Liu [0109]) to: transmit, to one or more user equipments (UEs), a downlink control information (DCI) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.)  comprising two or more parameters that at least in part indicate allocation of resources for communicating two or more information types to the one or more UEs (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), each of the two or more parameters associated with a different one of the two or more information types (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), wherein the two or more information types comprise two or more of: uplink data (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), downlink data (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), sounding reference signal (SRS) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), or channel state information reference signal (CSI-RS) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.); and communicate the two or more information types with the one or more UEs using the resources (Liu Fig. 6, 7 and [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.).
As per claim 21, Liu discloses the base station of claim 20, wherein the two or more parameters are indicative of two or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation, physical uplink shared channel (PUSCH) RB allocation, resource allocation for SRS (Liu [0076]), or resource allocation for CSI-RS (Liu [0076]).
As per claim 22, Liu discloses the base station of claim 20, wherein the two or more parameters are indicative of, for one or more of the SRS (Liu [0076]) or the CSI-RS (Liu [0076]), one or more of: a time for a first reference signal (RS) transmission, a number of subsequent RS transmissions (Liu [0076]), a periodicity of the subsequent RS transmissions (Liu [0076]), an offset of subsequent RS transmission, resource element density (Liu [0051]), index of one or more symbols within a slot with a transmission, a hopping configuration (Liu [0051]), or a cyclic shift configuration (Liu [0066]).
As per claim 24, Liu discloses the base station of claim 20, wherein the memory and the processor are further configured to transmit, to the one or more UEs, association information that at least in part indicates the allocation of the resources (Liu [0076]), wherein the association information comprises an indication that resources for one information type of the two or more information types are allocated relative to resources for another information type of the two or more information types (Liu [0076]).
As per claim 25, Liu discloses the base station of claim 24, wherein the association information is transmitted to the one or more UEs in one or more of: a radio resource control (RRC) message (Liu [0053, 0061, 0076]), a medium access control (MAC) control element (CE) message (Liu [0053, 0061, 0076]), a non-access stratum (NAS) message, an association information message (Liu [0053, 0061, 0076]), or the DCI (Liu [0053, 0061, 0076]).
As per claim 26, Liu discloses a user equipment (UE) (Figs. 9 and 11) comprising: a memory (Liu [0109]); and a processor coupled to the memory (Liu [0109]), the memory and the processor configured (Liu [0109]) to: receive, from a base station, a downlink control information (DCI) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.) comprising two or more parameters that at least in part indicate allocation of resources for communicating two or more information types to one or more UEs including the UE (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), each of the two or more parameters associated with a different one of the two or more information types (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), wherein the two or more information types comprise two or more of: uplink data (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), downlink data (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), sounding reference signal (SRS) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.), or channel state information reference signal (CSI-RS) (Liu [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.); and communicate the two or more information types with the base station using one or more of the resources (Liu Figs. 6 and 7 and [0076] If the SRS resource set is aperiodic in nature, the network resource used for the SRS resource set may be signaled by a SRS request field, and the SRS request field may be included in the DCI message for downlink grant or in the DCI message for uplink grant. When the UE decodes the SRS request field, the UE may transmit the SRS resource with the SRS resource set signaled by the SRS request field. The network resource used for the SRS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the SRS can be transmitted in the same network resource as the SRS request field, or the SRS can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. In an embodiment, when the second control information includes the identifier of the SRS resource set and the identifier of the CSI-RS resource, and the UE may derive the information that the SRS resource set is associated with the CSI-RS resource based on the second control information. In an embodiment, when the SRS resource set is associated with more than one CSI-RS resources, the third control information is used for selecting one CSI-RS from the more than one CSI-RS resources associated with the SRS resource set. The third control information may be also included in the SRS request field. If the CSI-RS resource configured by the RRC message is aperiodic, a network resource used for the aperiodic CSI-RS transmission may be signaled by the SRS request field. The network resource used for the aperiodic CSI-RS resource may be derived in accordance with the network resource used for sending the SRS request field. For example, the CSI-RS transmitted in the aperiodic CSI-RS resource can be received in the same network resource as the SRS request field, or the aperiodic CSI-RS resource can be transmitted in a network resource X network resources after the SRS request field, where X is a specified non-zero integer value. The SRS request field also signals at least one of the more than one CSI-RS resources configured by RRC parameter. When the UE decodes the SRS request field, the UE may receive the CSI-RS in the CSI-RS resource signaled by the SRS request field. The UE may use the signaled CSI-RS resource to derive candidate precoders used for the SRS transmission which is associated with the CSI-RS resource. In this case, the triggering of the CSI-RS transmission and the associated SRS transmission can be jointly initiated by the SRS request field. In this situation, the SRS request field may be used to convey the presence of the SRS resources within the SRS resource set and the associated CSI-RS resource; Or the SRS request field may be used to trigger the SRS transmission in the SRS resources within the SRS resource set and the CSI-RS transmission in the CSI-RS resource.).
As per claim 27, Liu discloses the UE of claim 26, wherein the two or more parameters are indicative of two or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation, physical uplink shared channel (PUSCH) RB allocation, resource allocation for SRS (Liu [0076]), or resource allocation for CSI-RS(Liu [0076]).
As per claim 28, Liu discloses the UE of claim 26, wherein the two or more parameters are indicative of, for one or more of the SRS (Liu [0076]) or the CSI-RS (Liu [0076]), one or more of: a time for a first reference signal (RS) transmission, a number of subsequent RS transmissions (Liu [0076]), a periodicity of the subsequent RS transmissions (Liu [0076]), an offset of subsequent RS transmissions, resource element density (Liu [0051]), index of symbols within a slot with a transmission, a hopping configuration (Liu [0051]), or a cyclic shift configuration (Liu [0066]).
As per claim 30, Liu discloses the UE of claim 26, wherein the memory and the processor are further configured to receive, from the base station, association information that at least in part indicates the allocation of the resources (Liu [0076]), wherein the association information comprises an indication that resources for one information type of the two or more information types are allocated relative to resources for another information type of the two or more information types (Liu [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 11, 15, 19, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1-3, 5-10, 12-14, 16-18, 20-22, 24-28, and 30 above, and further in view of US 2019/0215119 A1 Kim et al. (hereinafter “Kim”).

As per claim 4, Liu discloses the method of claim 1, wherein the DCI further comprises information indicative of a modulation and coding scheme (MCS) assignment for one or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation or physical uplink shared channel (PUSCH) RB allocation.
Liu may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses wherein the DCI further comprises information indicative of a modulation and coding scheme (MCS) assignment (Kim [0087]) for one or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation (Kim [0087]) or physical uplink shared channel (PUSCH) RB allocation (Kim [0087]). The purpose of Kim is to a method and apparatus for transmitting/receiving channel state information (Kim [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Liu, to efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information (Kim [0007]).
As per cliam 11, Liu discloses the method of claim 1, further comprising transmitting, to the one or more UEs, cyclic redundancy check (CRC) information that at least in part indicates the allocation of the resources.
Liu may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses transmitting, to the one or more UEs, cyclic redundancy check (CRC) information that at least in part indicates the allocation of the resources (Kim [0066, 0081, 0159]). The purpose of Kim is to a method and apparatus for transmitting/receiving channel state information (Kim [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Liu, to efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information (Kim [0007]).
As per claim 15, Liu discloses the method of claim 12, wherein the DCI further comprises information indicative of a modulation and coding scheme (MCS) assignment for one or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation or physical uplink shared channel (PUSCH) RB allocation.
Liu may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses wherein the DCI further comprises information indicative of a modulation and coding scheme (MCS) assignment (Kim [0087]) for one or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation (Kim [0087]) or physical uplink shared channel (PUSCH) RB allocation (Kim [0087]). The purpose of Kim is to a method and apparatus for transmitting/receiving channel state information (Kim [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Liu, to efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information (Kim [0007]).
As per claim 19, Liu discloses the method of claim 12, further comprising receiving, from the base station, cyclic redundancy check (CRC) information that at least in part indicates the allocation of the resources.
Liu may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses receiving, from the base station, cyclic redundancy check (CRC) information that at least in part indicates the allocation of the resources (Kim [0066, 0081, 0159]). The purpose of Kim is to a method and apparatus for transmitting/receiving channel state information (Kim [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Liu, to efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information (Kim [0007]).
As per claim 23, Liu discloses the base station of claim 20, wherein the DCI further comprises information indicative of a modulation and coding scheme (MCS) assignment for one or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation or physical uplink shared channel (PUSCH) RB allocation.
Liu may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses wherein the DCI further comprises information indicative of a modulation and coding scheme (MCS) assignment (Kim [0087]) for one or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation (Kim [0087]) or physical uplink shared channel (PUSCH) RB allocation (Kim [0087]). The purpose of Kim is to a method and apparatus for transmitting/receiving channel state information (Kim [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Liu, to efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information (Kim [0007]).
As per claim 29, Liu discloses the UE of claim 26, wherein the DCI further comprises information indicative of a modulation and coding scheme (MCS) assignment for one or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation or physical uplink shared channel (PUSCH) RB allocation.
Liu may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses wherein the DCI further comprises information indicative of a modulation and coding scheme (MCS) assignment (Kim [0087]) for one or more of: physical downlink shared channel (PDSCH) resource block (RB) allocation (Kim [0087]) or physical uplink shared channel (PUSCH) RB allocation (Kim [0087]). The purpose of Kim is to a method and apparatus for transmitting/receiving channel state information (Kim [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Liu, to efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information (Kim [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200092880 A1 to Choi et al.
METHOD, APPARATUS AND SYSTEM FOR TRANSMITTING AND RECEIVING CONTROL CHANNEL OF WIRELESS COMMUNICATION SYSTEM
US 20210288767 A1 to Liu et al.
System And Method For Control Signaling


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476